Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew P. Morris appeals the district court’s order adopting in part the recommendation of the magistrate judge and denying relief on his action asserting claims pertaining to a detainer lodged against him by the state of Florida. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Morris v. United States, No. 5:10-cv-00828, 2013 WL 5230043 (S.D.W.Va. Sept. 17, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented *218in the materials before this court and argument would not aid the decisional process.

AFFIRMED.